                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                    JACKSONVILLE DIVISION


MALVAMEL LENNON and
CYNTHIA AURELIO on behalf of
themselves and those similarly
situated,

                         Plaintiffs,

v.                                                                      Case No. 3:19-cv-342-J-32JRK

CLAIMS QUESTIONS, LLC, d/b/a
ROL INSURANCE CONSULTING,
a Florida Limited Liability Company,

                         Defendant.


                                REPORT AND RECOMMENDATION1

        This cause is before the Court on the Joint Motion for Approval of the Settlement of

Plaintiffs’ FLSA Claims and for Dismissal with Prejudice (Doc. No. 23; “Motion”), filed July

22, 2019. In the Motion, the parties seek the Court’s approval of their settlement

agreements, and they request that this case be dismissed with prejudice. Motion at 5. The

Motion is referred to the undersigned for the issuance of a report and recommendation

regarding an appropriate resolution. See Track Notice and FLSA Scheduling Order (Doc.

No. 4), entered March 29, 2019, at 3; Order of Administrative Closure and Reference (Doc.

No. 24), entered July 29, 2019, at 2.



        1
                 “Within 14 days after being served with a copy of [a report and recommendation on a
dispositive issue], a party may serve and file specific written objections to the proposed findings and
recommendations.” Fed. R. Civ. P. 72(b)(2). “A party may respond to another party's objections within 14
days after being served with a copy.” Id. A party’s failure to serve and file specific objections to the proposed
findings and recommendations alters the scope of review by the District Judge and the United States Court
of Appeals for the Eleventh Circuit, including waiver of the right to challenge anything to which no specific
objection was made. See Fed. R. Civ. P. 72(b)(3); 28 U.S.C. § 636(b)(1)(B); 11th Cir. R. 3-1; Local Rule
6.02.
       On March 22, 2019, Plaintiffs commenced this action by filing a Collective Action

Complaint (Doc. No. 1) against Defendant and Citizens Property Insurance Corporation of

Florida (“Citizens”) for overtime wage violations under the Fair Labor Standards Act, 29

U.S.C. §§ 201, et seq. (“FLSA”). On May 23, 2019, Plaintiffs dismissed Citizens from the

case by filing a First Amended Collective Action Complaint (Doc. No. 14; “Amended

Complaint”) that did not name Citizens as a defendant.

       Plaintiffs allege in the Amended Complaint that they worked as “Litigation

Specialists” for Defendant. Amended Complaint at 3 ¶¶ 12-13. As Litigation Specialists,

they “provide[d] adjusting services on Citizens’[s] accounts.” Id. at 1-2 ¶ 2. Plaintiffs state

that Litigation Specialists were “classified as ‘independent contractors’ and paid a day

rate for all hours worked with no additional overtime compensation paid.” Id. at 2 ¶ 2.

According to Plaintiffs, “[t]hese workers have been misclassified as independent

contractors under the FLSA and should have been classified as employees,” and “[a]s

such, they are entitled to overtime compensation for overtime hours worked.” Id. Plaintiffs

allege that “[d]uring the course of their employment, Plaintiffs . . . regularly worked in

excess of forty (40) hours in individual workweeks.” Id. at 7 ¶ 45. Plaintiffs state that “[i]t

was not uncommon for Plaintiffs to work between sixty (60) and sixty-five (65) hours (or

more) in a given week.” Id. at 8 ¶ 53.

       In Plaintiff Malvamel Lennon’s Answers to Court’s Interrogatories (Doc. No. 18;

“Lennon’s Answer to Court’s Interrogatories”), filed June 6, 2019, Plaintiff Lennon

represents the following:

       Based on the time records I maintained tracking hours worked each week[,]
       I have determined that under a “half-time” calculation I am owed $8,785.41
       in unpaid overtime wages through the duration of my employment with
       Defendant, plus an equal and additional amount for liquidated damages, all
       attorneys’ fees and costs incurred on my behalf, any and all such other
       damages that the Court deems just and appropriate. However, based on a

                                             -2-
       “time and one-half” calculation, I am owed $17,570.81 plus an equal and
       additional amount for liquidated damages.

Lennon’s Answer to Court’s Interrogatories at 2 (emphasis omitted).

       In Plaintiff Cynthia Aurelio’s Answers to Court’s Interrogatories (Doc. No. 19;

“Aurelio’s Answer to Court’s Interrogatories”), filed June 6, 2019, Plaintiff Aurelio

represents the following:

       Based on the time records I maintained tracking hours worked each week[,]
       I have determined that under a “half-time” calculation I am owed $5,022.33
       in unpaid overtime wages through the duration of my employment with
       Defendant, plus an equal and additional amount for liquidated damages, all
       attorneys’ fees and costs incurred on my behalf, any and all such other
       damages that the Court deems just and appropriate. However, based on a
       “time and one-half” calculation, I am owed $10,044.66 plus an equal and
       additional amount for liquidated damages.

Aurelio’s Answer to Court’s Interrogatories at 2 (emphasis omitted).

       The parties have entered into a settlement agreement with each Plaintiff to resolve

Plaintiffs’ claims. See Motion Ex. A (Doc. No. 23-1; “Lennon’s Settlement Agreement”), Ex.

B (Doc. No. 23-2; “Aurelio’s Settlement Agreement”) (collectively “Settlement

Agreements”). Under the terms of Lennon’s Settlement Agreement, Defendant agrees to

pay Plaintiff Lennon a total of $10,000.00 and Plaintiff Lennon’s counsel $11,500.00 for

attorney’s fees and costs. Lennon’s Settlement Agreement at 2 ¶ 4. Under the terms of

Aurelio’s Settlement Agreement, Defendant agrees to pay Plaintiff Aurelio a total of

$7,500.00 and Plaintiff Aurelio’s counsel $11,500.00 for attorney’s fees and costs.

Lennon’s Settlement Agreement at 2 ¶ 4.

       The parties represent they entered into the Settlement Agreements “[r]ecognizing

the time and expense and uncertainty of litigation . . . .” Motion at 3 ¶ 8. According to the

parties, “[t]he settlement is a compromise of a disputed claim as to whether Plaintiffs were

misclassified as independent contractors.” Id. at 4 ¶ 13. The parties “stipulate and agree


                                            -3-
that the settlement is a fair and reasonable settlement of the controversies involved in this

case.” Id. ¶ 14. The parties also represent that the attorney’s fees and costs were

“negotiated freely and independently and without regard to the amount of recovery by

Plaintiffs . . . .” Id. ¶ 11.

        In an FLSA case for “back wage[s] or liquidated damage[s],” the Court must make

a finding that any compromise settlement of the case represents “a fair and reasonable

resolution of a bona fide dispute over FLSA provisions” after “scrutinizing the settlement

for fairness.” Lynn’s Food Stores, Inc. v. U.S. ex rel. U.S. Dept. of Labor, 679 F.2d 1350,

1353, 1355 (11th Cir. 1982); see also Nall v. Mal-Motels, Inc., 723 F.3d 1304, 1306 (11th

Cir. 2013) (citation omitted); Silva v. Miller, 307 F. App’x 349, 351 (11th Cir. 2009).

        In light of the representations made by the parties and upon review of the Motion,

the Settlement Agreements, and the remainder of the file, the Court finds that the

Settlement Agreements, including the award of attorney’s fees and costs, represent “a fair

and reasonable resolution of a bona fide dispute” over provisions of the FLSA. Lynn’s Food

Stores, 679 F.2d at 1355.2

        In assessing the fairness of the Settlement Agreements, the undersigned observes

that they each contain a release provision. See Settlement Agreements at 2 ¶ 3. “Courts

typically disfavor general release clauses in FLSA settlement agreements.” DeGraff v.

SMA Behavioral Health Servs., 945 F. Supp. 2d 1324, 1329 (M.D. Fla. 2013) (citations


        2
                  In reaching this conclusion, the Court recognizes that it must consider the reasonableness
of any award of attorney’s fees, but it is not required to conduct “an in depth analysis . . . unless the
unreasonableness [of such award] is apparent from the face of the documents.” King v. My Online
Neighborhood, Inc., No. 6:06-cv-435-Orl-22JGG, 2007 WL 737575, at *4 (M.D. Fla. Mar. 7, 2007)
(unpublished) (quoting Perez v. Nationwide Protective Servs., Case No. 6:05-cv-328-ORL-22JGG (M.D. Fla.
Oct. 31, 2005) (unpublished)). The total fee award sought in this case is not patently unreasonable. In
addition, Defendant does not contest the reasonableness of the award, so the Court has not conducted an
in-depth analysis of the attorney’s fees sought. Accordingly, the award of attorney’s fees in this action does
not reflect a determination that the hourly rate or time charged by Plaintiffs’ counsel constitutes a reasonable
hourly rate in this or any applicable market.

                                                     -4-
omitted). Here, however, the releases are limited to claims that “Plaintiff[s] ha[ve] or might

have . . . under the FLSA against Defendant and any other person or entity that Plaintiffs

may allege or ha[ve] alleged [j]ointly employed [them] with Defendant.” Settlement

Agreements at 3 ¶ 3. As such, the releases are distinguishable from those disfavored by

courts, for they “allay any concern that Plaintiffs may be giving up an unknown, but

valuable, claim that is completely unrelated to the FLSA claim, and which ‘confers an

undeserved and disproportionate benefit on the employer and effects an unanticipated,

devastating, and unfair deprivation on the employee.’” Coleman v. Target Corp., No. 6:12-

cv-1315-Orl-37GJK, 2013 WL 867891, at *6 (M.D. Fla. Mar. 1, 2013) (unpublished)

(quoting Moreno v. Regions Bank, 729 F. Supp. 2d 1346, 1351 (M.D. Fla. 2010)).

Accordingly, the undersigned finds that the release provisions here do not undermine the

fairness or reasonableness of the Settlement Agreements.

        After due consideration, it is

        RECOMMENDED:

        1.     That the Joint Motion for Approval of the Settlement of Plaintiffs’ FLSA

Claims and for Dismissal with Prejudice (Doc. No. 23) be GRANTED to the extent that

the Court enter an Order and Stipulated Final Judgment APPROVING the parties’

settlement agreements attached to the Motion.3




        3
                 This recommendation is not intended to suggest that the Court enter judgment against
Defendant. Rather, this recommendation is that the Court enter a combined Order and Stipulated Final
Judgment approving the parties’ settlement agreements because, as stated in Lynn’s Food Stores, 679 F.2d
at 1355, “there is only one context in which compromises of FLSA back wage or liquidated damage claims
may be allowed: a stipulated judgment entered by a court which has determined that a settlement
proposed . . . under the FLSA[] is a fair and reasonable res[o]lution of a bona fide dispute.”

                                                  -5-
       2.      That this case be DISMISSED WITH PREJUDICE and that the Clerk be

directed to close the file.

       RESPECTFULLY RECOMMENDED in Jacksonville, Florida on August 2, 2019.




bhc
Copies to:
Counsel of Record




                                         -6-
